Title: Household Accounts of Benjamin Franklin and John Adams at Passy, 1 October 1778 – 23 February 1779
From: Franklin, Benjamin,Adams, John
To: 


     
      
       1 October 1778 – 23 February 1779
      
     
     
     
      1778
      
      
      
      
      
      
      1778
      
      
      
      
      
     
     
      Octr.
      1
      Passy Octr. 1. 1778
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      SirPay to the honble. John Adams Esqr., or order the Sum of Six thousand Livres, and Charge the Same to Account of the Commissioners
      6000.
      
      
      
      
      
      
      
      
      
     
     
      
      
      B. FranklinJohn Adams
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      Oct.
      2
      Cabaret for Stationary, per Receipt
      84.
      10.
      
     
     
      
      
      
      
      
      
      
      
      6
      Washerwomans Account for D. Franklin
      78.
      
      
     
     
      
      
      
      
      
      
      
      
      12
      Dennis Account
      42.
      6.
      
     
     
      
      
      
      
      
      
      
      
      14
      Monsieur Le Cours Memoire, for the Schooling of M. John Quincy Adams, for one Quarter ending the 13th
      477.
      16.
      
     
     
      
      
      
      
      
      
      
      
      
      Monsieur Montagne his Account of Family for the Month of August
      1391.
      9.
      6.
     
     
      
      
      
      
      
      
      
      
      
      for the Month of September ...
      1397.
      19.
      3.
     
     
      
      
      
      
      
      
      
      
      
      Postage of Letters in the Month of August
      117.
      1.
      
     
     
      
      
      
      
      
      
      
      
      
      Ditto in the Month of September
      228. 
      2.
      
     
     
      
      
      
      
      
      
      
      
      
      The Receipt for the four forgoing sums amounting in all to 3134: 11s: 9d is dated the 1st of October.
      
      
      
     
     
     
      
      
      
      
      
      
      
      
      
      Memoire of M. De Chaumont, for five Months Use of the Voiture Horses &c. and Postage of Letters ending 10 Octr
      1732.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Memoire of M. De Chaumont for the Chival De Cabriolet ending 10 October
      248.
      2.
      6.
     
     
      
      
      
      
      
      
      
      
      
      Memoire de Peruquier, for dressing Mr. Adams’s Wig, for Six Months ending 9 Octr
      48.
      
      
     
     
      
      
      
      
      
      
      
      
      15
      Mr. Adams’s shoemakers Account
      49.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Ballance remaining in hand
      105.
      13.
      9.
     
     
      
      
      
      
      
      
      
      
      
      
      6000.
      
      
     
     
      Oct.
      31
      Ballance remaining on the other side
      105.
      13.
      9.
      
      
      
      Oct. 31. The above Account was examined, and compared with the Receipts and found right by us,
      
      
      
     
     
      
      
      Received of Mr. Grand the Sum of Four Thousand Eight hundred Livres, tournois, on Account by Us.
      4800.
      
      
      
      
      
      B FranklinJohn Adams.
      
      
      
     
     
      
      
      B FranklinJohn Adams
      
      4905.
      13.
      9.
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      Novr.
      3
      Paid for the Roulage of Wine from Bordeaux 
      170.
      8.
      4.
     
     
     
      
      
      
      
      
      
      
      
      
      addition paid
      11.
      
       8.
       
      
      
     
     
      
      
      
      
      
      
      
      
      4
      Paid Mr Montagne for Family Expences, Post of Letters, his Wages, and other Articles up to the last of October according to his Books of Account in which he has given another Receipt ...
      1963.
      11.
      2.
     
     
      
      
      
      
      
      
      
      
      20
      Paid for Duties &c. for 50 Bottles of Rum
      75.
      
      
     
     
      
      
      
      
      
      
      
      
      21
      Paid Mr. W. T. Franklin for his Expences to Dieppe 16 Louis
      384.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Stevens Account
      493.
      16.
      
     
     
      
      
      
      
      
      
      
      
      30
      Paid Le Roy the Tailer his Bill
      257.
      15.
      
     
     
      
      
      
      
      
      
      
      Decr.
      1
      Paid Dennis Account for Wages from the 20 May to 20 Novr. and Allowance for Wine &c.
      153.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Dennis Account for Dinners, at Paris &c.
      28.
      18.
      
     
     
      
      
      
      
      
      
      
      
      4
      Paid Mr. Fremont, for his Account of Family Expences for the Month of November
      1165.
      8.
      6.
     
     
     
      
      
      
      
      
      
      
      
      
      Paid Mr Fremont for his Account of Postage of Letters
      78.
      17.
      
     
     
      
      
      
      
      
      
      
      
      6
      Paid the Glazier for his Memoire
      153.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Another Small Memoire
      6.
      
      
     
     
      
      
      
      
      
      
      
      
      
      
      4930.
      5.
      8.
     
     
      
      
      
      
      
      
      
      
      
      
      4905.
      13.
      9.
     
     
      
      
      
      
      
      
      
      
      
      Ballance in favour of Mr. Adams
      24.
      11.
      11.
     
     
      
      
      
      
      
      
      
      
      
      Passy, Dec. 11. 1778. The above Account was examined, compar’d with the Receipts, and found right, by us,
      
      
      
     
    
     
      
      
      
      
      
      
      
      
      
      B FranklinJohn Adams
      
      
      
     
     
     
      Decr. 
      16
      Received Decr. 16 1778 of Mr. Grand Five Thousand Livres Tournois on Account by Us
      5000.
      
      
      
      
      
      
      
      
      
     
     
      
      
      
       B. Franklin
       John Adams
      
      
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      4899.
      2.
      11.
      
      
      
      
      
      
      
     
     
      
      
      Ballance Spent by Mr. Adams for which he is accountable.
      100.
      17.
      1.
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      
      
      Ballance brought forward
      24.
      11.
      11.
     
     
      
      
      
      
      
      
      
      
      20
      Washerwomans Account
      45.
      4.
      
     
     
      
      
      
      
      
      
      
      
      22
      Monsieur Pichinis Memoire
      310.
      15.
      
     
     
      
      
      
      
      
      
      
      
      
      Arbelots Memoire
      34.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Calais Memoire
      178.
      16.
      
     
     
      
      
      
      
      
      
      
      
      
      Coimets Memoire
      204.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid for Washerwoman for Dr. F.
      86.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Mr. Le Cour Memoire for B. F.
      781.
      10.
      
     
     
     
      
      
      
      
      
      
      
      
      
      For Mr. F’s. Italian Master
      30.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Fencing Master ...
      84.
      
      
     
     
      
      
      
      
      
      
      
      
      30
      Delivered Mr. W. T. F. for Dr. Franklin, 4 Louis
      96.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid for mathematical Instruments for Mr. Ad.
      36.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid for a Pair of little Gloves for Mr. Adams
      11.
      
      
     
     
      
      
      
      
      
      
      
      1779
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      Jany.
      4
      Paid Mr. Fremont for Family Expences
      1841.
      2.
      
     
     
      
      
      
      
      
      
      
      
      
      for Postage of Letters
      244.
      4.
      
     
     
      
      
      
      
      
      
      
      
      8
      Paid Louis Tardy for Worsted stockings for Mr. Adams
      44.
      
      
     
     
      
      
      Jan. 13. 1779. The opposite Account was examin’d, compar’d with the Accounts and found right agreable to the Receipts,
      
      
      
      
      
      13
      Paid the Maistre D’Hotel of M. Chaumont in Part for the Voiture Horses &c. from Oct 10 to Jany. 10
      780
      
      
     
     
      
      
      B. FranklinJohn Adams
      
      
      
      
      
      
      Taken by Mr. Adams to pay for Some school Books for his son John Quincy Adams
      33.
      
      
     
     
     
      
      
      
      
      
      
      
      
      
      Paid the Surgeons Bill for attending Stephens, after his Fall from the Carriage
      12.
      
      
     
     
      
      
      
      
      
      
      
      
      
      
      4876.
      2.
      11.
     
     
      
      
      
      
      
      
      
      
      
      Paid for Razors for Dr. Franklin and Mr. Adams
      23.
      
      
     
     
      
      
      
      
      
      
      
      
      
      
      4899.
      2.
      11.
     
     
      Jany.
      
      By Ballance
      100.
      17.
      1.
      
      
      
      
      
      
      
     
     
      
      
      An order on Mr. Grand for
      4800.
      
      
      
      
      
      
      
      
      
     
     
      
      
      
      4900.
      17.
      1.
      
      
      
      
      
      
      
     
     
      
      
      Sum total on the other side
      4734.
      3.
      7.
      
      
      
      
      
      
      
     
     
      
      
      Ballance in Mr. Adams’s Hands for which he is accountable for this and the last Months. But the Money is all gone.
      166.
      13.
      5.
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      
      25
      Paid the Remainder of M. Chaumonts Account
      600.
      8.
      
     
     
      
      
      
      
      
      
      
      
      28
      Duties on D’Andaye
      37.
      2.
      1.
     
     
      
      
      
      
      
      
      
      
      
      Tapissions Memoire
      70.
      
      
     
     
      
      
      
      
      
      
      
      
      29
      Paid Hill the Taylors Account
      344.
      1.
      
     
     
      
      
      
      
      
      
      
      
      31
      Paid Mr. Whithall for the Remembrancers
      53.
      
      
     
     
      
      
      
      
      
      
      
      Feb.
      1
      Paid for L’Histoire philosophique et politique des Etablissimens des Europeans dans les deux Indes, for Mr. Adams 48 Livres, for 3 ounces of lenitive Electuary 2 L, for a Writing Book 3 Liv. for a Nick. Buckle 5 Livres—for Ditto in all for which no Receipt was taken
      58.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid the Washerwoman for Mr. Adams
      14.
      
      
     
     
      
      
      
      
      
      
      
      
      3
      Paid the Wood Merchant for Wood
      470.
      10.
      
     
     
      
      
      
      
      
      
      
      
      
      Paid M. Fremont Maitre D’hotel for Family Expences to the 1 Feby
      1421.
      5.
      6.
     
     
      
      
      
      
      
      
      
      
      
      Paid Ditto for Postage of Letters
      335.
      17.
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Francois Memoire
      12.
      
      
     
     
      
      
      
      
      
      
      
      
      7
      Paid Taylors Bill Dieu donnés Memoire for Dr. F.
      322.
      
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Ditto for Dr. F.
      500.
      9.
      
     
     
      
      
      
      
      
      
      
      
      9
      Paid Chaberts Bill for shoes for M. Adams
      10.
      
      
     
     
      
      
      
      
      
      
      
      
      10
      Paid the Glazier
      12.
      18.
      
     
     
      
      
      
      
      
      
      
      
      12
      Paid Stevens his Memoire for Wages and Wine
      252.
      
      
     
     
      
      
      
      
      
      
      
      
      23
      Paid De Bause his Memoire
      107.
      15.
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Dennis Memoire for Wages &c.
      89.
      10.
      
     
     
      
      
      
      
      
      
      
      
      
      Paid Dennis other Memoire
      23.
      8.
      
     
     
      
      
      
      
      
      
      
      
      
      
      4734.
      3.
      7.
     
    
    